  Case 15-16881         Doc 56     Filed 12/13/18 Entered 12/13/18 09:25:08              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16881
         KEVIN BRICE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/12/2015.

         2) The plan was confirmed on 08/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,951.00.

         10) Amount of unsecured claims discharged without payment: $75,063.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16881      Doc 56        Filed 12/13/18 Entered 12/13/18 09:25:08                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $38,950.00
       Less amount refunded to debtor                           $949.95

NET RECEIPTS:                                                                                  $38,000.05


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,640.55
    Other                                                                    $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,643.55

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BLITT & GAINES                  Unsecured           1.00           NA              NA            0.00       0.00
BRIDGEVIEW BANK                 Unsecured      1,016.00       1,049.79        1,049.79        612.98        0.00
CACH                            Unsecured     13,360.00     13,359.87        13,359.87      7,800.96        0.00
CHASE                           Unsecured      4,495.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE       Unsecured      4,626.62            NA              NA            0.00       0.00
CITI                            Unsecured     28,437.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured           1.00           NA              NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      2,772.00       2,771.95        2,771.95      1,618.57        0.00
FIRST CITIZENS BANK & TRUST     Secured       54,368.00     49,564.61        61,312.59           0.00       0.00
FIRST CITIZENS BANK & TRUST     Secured             0.00    11,747.98        11,747.98     11,747.98        0.00
INTERNAL REVENUE SERVICE        Unsecured      1,355.48            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured         169.43         58.74            0.00           0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA       1,197.80            0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL    Secured       71,067.00     71,179.47        71,179.47           0.00       0.00
JPMORGAN CHASE BANK NATIONAL    Secured       93,737.00     93,924.84        93,924.84           0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured     27,851.00            NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES      Unsecured            NA       2,756.96        2,756.96      1,609.82        0.00
PERITUS PORTFOLIO SERVICES      Secured       11,107.00       8,525.00        8,525.00      8,525.00     441.19




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16881         Doc 56      Filed 12/13/18 Entered 12/13/18 09:25:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $226,416.90              $0.00             $0.00
       Mortgage Arrearage                                $11,747.98         $11,747.98             $0.00
       Debt Secured by Vehicle                            $8,525.00          $8,525.00           $441.19
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $246,689.88         $20,272.98           $441.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,938.57         $11,642.33              $0.00


Disbursements:

         Expenses of Administration                             $5,643.55
         Disbursements to Creditors                            $32,356.50

TOTAL DISBURSEMENTS :                                                                      $38,000.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
